*269Concussing Opinion by
Mr. Justice Roberts:
It lias long been realized that the threat of political reprisals by a strong party organization has kept more than one qualified candidate from seeking office against the wishes of his party’s leaders. To permit these leaders, dissatisfied with the fact that a man not supported by the party has defeated a more favored candidate in the primary election, to reduce the victorious candidate’s compensation, is to encourage these political vendettas. Unfortunately, the statute here involved offers just such encouragement. It is not enough to say that a man has two days to withdraw from the race. By that time the decision to run has long since been made, the candidate’s private funds have often been expended, and most important of all, time and energy spent campaigning have been irretrievably lost.
Furthermore, the statute permits not only the reduction of the existing salary as a reprimand, but also permits a favored candidate to reap an extra financial reward at the hands of his benevolent party leaders. For example, nomination for an office whose compensation is too low to attract many candidates can under the statute here involved literally be handed over to a party favorite by a simple arrangement that the salary will be raised through the passage of a new ordinance as late as two days before a candidate may no longer withdraw from the election.
Yet, in spite of these obvious evils, I most reluctantly concur in the result here reached, because it seems mandated by the statute. Fortunately, however, the Legislature has apparently also realized the gross inequities present in the 1961 statute, for it has since been amended to provide that salary changes must be made by February 15 of the municipal election year, a date far in advance of the November election, as well *270as the May primary.* Thus, the unfortunate result forced upon tbe Court today need never be repeated.
Mr. Chief Justice Bell and Mr. Justice Mtjsmanno join in this concurring opinion.

 Act of December 22, 1965, P. L. 1145, §2, 72 P.S. §5511.36a (Supp. 1966).